DISSENTING OPINION OP
MR. JUSTICE WOLE.
On reconsideration. It is well to sum up the facts. Charles L. Carpenter was a managing partner in the firm of Luce & Co. He vras also attorney in fact for -the vendor. *476Luce & Co. by an- intermediate person appeared to be acquiring tbe property whose record is deniéd.
The registrar and the original opinion of this court rely on the case of Giménez v. Registrar of San Juan, 21 P.R.R. 329. There Camblor, a husband who was the managing partner of a firm, sold property to the wife of said Cam-blor. The ratio decidendi of that case was that the said husband was not to be distinguished from the conjugal partnership of which he and his wife were component parts; that when the property was acquired by the wife it was an acquisition by the husband. It is .evident that the sale could not be distinguished from one where Camblor, managing partner, sold to Camblor, married man. The legal effect is exactly the same. The property in either case is presumed to be ganancial.
In the instant case, Carpenter is not the firm of which he is a managing partner. The firm of Luce & Co. is an entity distinct from said Carpenter. The latter is not acquiring for himself, but for the firm. The literal provisions of section 1362 of the Civil Code do not apply to such a purchase. The managing partner is an agent of the firm in a sense in which a "husband is not the agent of a conjugal society. During the lifetime of the spouses the husband is to all intents and purposes the whole entity. If a husband was to be regarded merely as an agent, then the provisions of section 1362 would be a dead letter in every case where a purchase was made by a married man, because the ga-nancial character would immediately attach.
Manresa, Yol. 10, page 100, commenting on section 1362 (1459), shows that agents, like managing partners, cannot acquire the property of their principals, but he makes it clear that the agent is one thing and the principal is another. Section 1362 does not forbid the principal from acquiring from his agent, but vice versa.
Sobrino Fernández & Co. v. Registrar of San Juan, 27 P.R.R. 425, was a case where the active agent was a mem*477ber both of tbe selling firm and tfie purchasing firm, and. we field tfiat tfie acquiring firm was an entity distinct from its manager, citing Rosenstadt & Waller, Inc., v. Registrar of Caguas, 23 P.R.R. 269. Tfie distinction between tfie personality of tfie managing partner and tfie firm was clearly and distinctly made. Hence fiere it may be also said Carpenter is not Luce & Co. just as Benigno Fernández was not Sobrino y Fernández & Co. In the Rosenstadt & Waller Case, supra, it was tfie president of tfie corporation wfio was tfie active agent. Turner v. Registrar of San Juan, 22 P.R.R. 535, also supports tfie idea of distinct entities as between tfie president of a corporation and tfie corporation.
Appellant also draws attention to tfie fact tfiat section 1362 is to be given a restrictive ratfier than a liberal interpretation.
Tfie note should be reversed.